           Case 1:15-cv-01462-DAD-GSA Document 92 Filed 06/05/20 Page 1 of 3



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                          1:15-cv-01462-DAD-GSA-PC
12                Plaintiff,
                                              ORDER REQUIRING PARTIES TO NOTIFY
13         vs.                                COURT WHETHER A SETTLEMENT
14
                                              CONFERENCE WOULD BE BENEFICIAL
     HUMBERTO GERMAN, et al.,
15                                            THIRTY-DAY DEADLINE
                  Defendants.
16

17

18

19

20

21

22   I.     BACKGROUND
23          Devonte Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
24   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
25   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
26   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki (collectively,
27
     “Defendants”), for use of excessive force in violation of the Eighth Amendment; and against
28   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No. 8.)

                                                    1
              Case 1:15-cv-01462-DAD-GSA Document 92 Filed 06/05/20 Page 2 of 3



1             On April 25, 2019, after Defendants’ motion for summary judgment was denied, the court
2    issued a new scheduling order reopening discovery and setting new deadlines for the parties. (ECF
3    No. 65.) The new deadline for completion of discovery, including the filing of motions to compel,
4    was August 30, 2019, along with the new deadline for filing dispositive motions on October 30, 2019.
5    (Id.) On October 15, 2019, the court extended the discovery deadline to December 18, 2019, for the
6    limited purpose of Plaintiff arranging and conducting depositions, and also extended the deadline for
7    filing dispositive motions to February 18, 2020. (ECF No. 80.) On January 30, 2020, the court
8    granted Plaintiff a 60-day extension time to file a motion to compel and conduct depositions. (ECF
9    No. 85.) These deadlines are now expired, and no motions are pending.
10            At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
11   trial.
12   II.      SETTLEMENT PROCEEDINGS
13            The Court is able to refer cases for mediation before a participating United States
14   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court or at a prison
15   in the Eastern District of California. Plaintiff and Defendants shall notify the Court whether they
16   believe, in good faith, that settlement in this case is a possibility and whether they are interested
17   in having a settlement conference scheduled by the Court.1
18            Defendants’ counsel shall notify the Court whether there are security concerns that would
19   prohibit scheduling a settlement conference. If security concerns exist, counsel shall notify the
20   Court whether those concerns can be adequately addressed if Plaintiff is transferred for settlement
21   only and then returned to prison for housing.
22   III.     CONCLUSION
23            Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
24   the date of service of this order, Plaintiff and Defendants shall each file a written response to this
25   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
26

27
                        1
                          The parties may wish to discuss the issue by telephone in determining whether they believe
28   settlement is feasible.


                                                           2
            Case 1:15-cv-01462-DAD-GSA Document 92 Filed 06/05/20 Page 3 of 3



1    possibility and whether they are interested in having a settlement conference scheduled by the
2    Court.2
3
     IT IS SO ORDERED.
4

5        Dated:      June 5, 2020                                /s/ Gary S. Austin
                                                            UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
             2 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                           3
